DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Response to Arguments
3, Applicant’s arguments with respect to claim(s) [26-55] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly introduced reference addresses the newly introduced limitation as below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims [26, 35, 41, 50 and 53] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 26, 35, 41, 50 and 53, the text of the limitation reciting “ disable autofocus corresponding to at least one of the first image, the second image or the third image”  is not explicitly supported by the current disclosure, thus constitutes a new matter.  Appropriate correction consistent to applicant’s disclosure is required. 
 
Claims 27-34 fails to cure the deficiency of claim 1, thus rejected by the same reasoning.
           Claims 36-40 fails to cure the deficiency of claim 35, thus rejected by the same reasoning.

           Claims 42-49 fails to cure the deficiency of claim 41, thus rejected by the same reasoning.


        Claims 51-52 fails to cure the deficiency of claim 50, thus rejected by the same reasoning.

        Claims 54-55  fails to cure the deficiency of claim 53, thus rejected by the same reasoning.




 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims [26-55] is/are rejected under 35 U.S.C. 103 as being unpatentable over   Omari (US. 2016/0028948) in view of Weiming (US. 2011/0261993) and Ebisu (US. 2015/0215522) and further  in view of  Oikawa (US. 2012/0007997).

Re Claim 26,  Omori discloses a  camera (see fig. 1)  comprising: a camera body (see 10 fig. 1); an image sensor carried by the camera body (see 1010 fig. 1); a display screen carried by the camera body (see 102 fig. 1); a shutter button carried by the camera body (see ¶0051, a shutter button); at least one storage device (see 105 fig. 1); and processor circuitry  (see 103 fig. 1) to execute instructions to: cause the image sensor to capture a series of images of a scene (see ¶0053, "Successively capturing images while changing the focal position"), wherein the series of images includes at least four images (see ¶0053, means that plural images are captured in a short time, [ by the virtue of capturing  plural images]);    

Omori discloses selecting an image by a user and combining those images (see for example all steps in fig. 2). However Omori doesn’t seem to reasonably disclose: automatically select a subset of images from the series of images, the subset of images including a first image, a second image, and a third image, the first image having a first focus point, the second image having a second focus point, the third image having a third focus point, the first focus point closer to the camera than the second focus point, the second focus point closer to the camera than the third focus point; and merge at least the first image, the second image and the third image to form a resultant image of the scene.
 
 Nonetheless in the same field of endeavor Weiming discloses an image processing device as Omori (see Weiming fig. 10). Weiming further discloses automatically select a subset of images from the series of images (see fig. 5 images 4-6), the subset of images including a first image (image 4 as depicted in fig. 5), a second image (image 5 as depicted in fig. 5), and a third image (image 6 as depicted in fig. 5), the first image having a first focus point (see ¶ 0036 and 4 fig. 5), the second image having a second focus point (see  ¶ 0036 and 5 fig. 5), the third image having a the order as depicted in fig. 5 can suggests distance from the  lens of the camera]).


Hence it would have been obvious to one of ordinary skill in the art to have been motivated 
to modify Omori before the effective filling date of the claimed invention by the teachings of  Weiming  since this would allow to generate a well-focused image (see ¶0058).

Omari as modified by Weiming (combination) doesn’t seem to explicitly disclose disable autofocus corresponding to at least one of the first image, the second image or the third image.

 Nonetheless in the same field of endeavor   Ebisu discloses  an image processing device as the combination (see fig. 4). Ebisu further discloses disable autofocus corresponding to at least one of the first image, the second image or the third image (see ¶¶0047-0048, ¶0071, in the case where the moving speed equal to or more than the threshold V is acquired, video calling 
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention to modify the combination by the teachings of  Ebisu  for example by  reconfiguring the device of the combination since this would allow to avoid capturing a blurred image (see ¶0051) or enhance usability.

Omari as modified by Weiming and Ebisu (combination) discloses presentation of, via the display screen, at least one of the first image, the second image, or the third image (see Omari ¶ 0054, an image photographed by the image capturing unit 101 is displayed on the image display unit 102 as a preview screen (S201)). However the combination doesn’t seem to explicitly disclose a processor circuitry to cause a sequential presentation of, via the display, at least one of the first, images, the second images following the first image and the third image following the second image of the scene.
 
Nonetheless in the same field of endeavor Oikawa discloses an image processing device as the combination (see Oikawa fig. 1) Oikawa further discloses a processor circuitry  to cause a sequential presentation of, via the display, at least one of the first, images, the second images following the first image and the third image following the second image of the scene (see fig. 13 A. and ¶0081, in the image pickup apparatus according to the present invention, in the confirmation image display immediately after photographing).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Oikawa since this would allow a control unit to displays the photographed image where plural distances in the photographed image are focused, thus enhancing a usability of the combinations device.


Re Claim 27,   Omori as modified further discloses, wherein the processor circuitry is to form the resultant image of the scene based on at least the first focus point, the second focus point and the third focus point (see Weiming  ¶¶0058 -0059, This can indicate that the best focused regions of images 4, 5, and 6 would generate a well focused image if selectively combined). 

Re Claim 28,  Omori as modified further discloses wherein the series of images includes a fourth image (see Omari  1704fig. 17and ¶0078, in a case where four objects 1701, 1702, 1703, and 1704 that are positioned in different distances are selected by the operator and images are captured while the focuses are set on respective object positions). 

Re Claim 29,  Omori as modified further discloses, wherein the fourth image has a fourth focus point, the fourth focus point different from the first focus point, the second focus point and the third focus point (see Omori 1704 fig. 17and ¶0078, in a case where four objects 1701, 1702, 1703, and 1704 that are positioned in different distances are selected by the operator and images are captured while the focuses are set on respective object positions ) . 

Re Claim 30, Omori as modified further discloses, wherein the processor circuitry is to select the first image, the second image, the third image and the fourth image to merge (see Weiming ¶0060). 

Re Claim 31,  Omori as modified further discloses, wherein the processor circuitry is to cause the resultant image to be saved (see for example Weiming 1025 fig. 10  and ¶0076, in the system memory 1020. The system 1000 can include an output interface component 1041 to make the output image 1025 available either by displaying it on an image monitor (not illustrated) or exporting it to exterior storage or processing devices (not illustrated). 

Re Claim 32,  Omori as modified further discloses, wherein the processor circuitry is to cause the image sensor to capture at least one of the second image or the third image before the first image (see Omari fig. 2 step, 203, based on the user selection). 

Re Claim 33, Omori as modified  further discloses, wherein the processor circuitry is to use the autofocus with at least one of the first image, the second image or the third image (see  Omari ¶0057, prescribed focal position by autofocus). 

Re Claim 34,  Omari as modified further discloses, wherein the processor circuitry is to cause the image sensor to capture the series of images of the scene at a particular frame rate (see  Omari ¶0072, photographing a moving object [ a moving image is captured at a particular frame rate]) . 

Re Claim 35,  Claim 35 is a program implicit to a function of claim 1, thus analyzed and rejected by the same reasoning as  claim 1.

Re Claim 36, Omari as modified further discloses, wherein the instructions, when executed, cause the camera to capture the series of images of the scene in response to detection of at least one of a full or partial press of a shutter button (see Omari step 206 fig. 2). 

Re Claim 37,   Omari as modified further discloses, wherein the instructions, when executed, cause the camera to save the resultant image (see for example Weiming 1025 fig. 10  and ¶0076, in the system memory 1020. The system 1000 can include an output interface component 1041 to make the output image 1025 available either by displaying it on an image monitor (not illustrated) or exporting it to exterior storage or processing devices (not illustrated)). 

Re Claim 38,  Omari as modified further discloses, wherein the instructions, when executed, cause an image sensor to capture at least one of the second image or the third image before the first image (see Omari fig. 2 step, 203, based on the user selection). 

Re Claim 39, Omari as modified further discloses, wherein the instructions, when executed, cause the camera to use the autofocus feature with at least one of the first image, the second image or the third image (see Omari ¶0057, prescribed focal position by autofocus). 

Re Claim 40, Omari as modified further discloses, when executed, cause an image sensor to capture the series of images of the scene at a particular frame rate (see Omari ¶0072, photographing a moving object [ a moving image is captured at a particular frame rate]). 

Re Claim 41, except a few changes in wording has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning. 

Re Claim 42,  Omari as modified further discloses, wherein the image sensor is to capture the series of images of the scene in response to detection of a press of the shutter button (see ¶ 0053, "Successively capturing images while changing the focal position" means that images are sequentially captured in a sequence where the first image is captured in a certain focal position) . 

Re Claim 43,  Omari as modified further discloses, wherein the image sensor is to capture a fourth image in the series of images (see Omari  1704 fig. 17 and ¶0078, in a case where four objects 1701, 1702, 1703, and 1704 that are positioned in different distances are selected by the operator and images are captured while the focuses are set on respective object positions). 

Re Claim 44,  Omari as modified further discloses, wherein the fourth image has a fourth focus point, the fourth focus point different from the first focus point, the second focus point and the third focus point (see Omari  1704 fig. 17 and ¶0078, in a case where four objects 1701, 1702, 1703, and 1704 that are positioned in different distances are selected by the operator and images are captured while the focuses are set on respective object positions). 

Re Claim 45,  Omari as modified further discloses, wherein the camera is to save the resultant image (see  for example Weiming 1025 fig. 10  and ¶0076, in the system memory 1020. The system 1000 can include an output interface component 1041 to make the output image 1025 available either by displaying it on an image monitor (not illustrated) or exporting it to exterior storage or processing devices (not illustrated)) . 

Re Claim 46,  Omari as modified further discloses, wherein the image sensor is to capture at least one of the second image or the third image before the first image (see Omari fig. 2 step, 203, based on the user selection). 

Re Claim 47,  Omari as modified further discloses, wherein the image sensor is to capture at least one of the first image, the second image or the third image with the autofocus (see Omari ¶0057, prescribed focal position by autofocus). 

Re Claim 48,  Omari as modified further discloses, wherein the image sensor is to capture the series of images of the scene at a particular frame rate (see Omari ¶0072, photographing a moving object [ a moving image is captured at a particular frame rate]). 

Re Claim 49,  Omari as modified further discloses, wherein the area of focus has at least one of a first area having at least the first focus point, a second area having at least the second focus point, or a third area having at least the third focus point (see for example Weiming fig. 5 and ¶ 0058, the best focused regions of images 4, 5, and 6). 

Re Claim 50,  Omori discloses a camera (see fig. 1) comprising: a camera body (10 fig.1, the image capturing apparatus);  an image sensor carried by the camera body (see 101 fig. 1); a display screen carried by the camera body (see 102 fig. 1); a shutter button carried by the camera body (see ¶0071, the shutter button); at least one storage device (see 105 fig. 1); and processor circuitry (see 103  fig. 1)to execute instructions to: cause the image sensor to capture a series of images of a scene (see step 206  fig. 2), respective ones of the series of images having different focus points corresponding to different distances from the camera (see ¶0071, the configured number of images are successively captured based on the focal position information recorded in the storage apparatus); 

Omori discloses selecting an image by a user and combining those images (see for example all steps in fig. 2). However Omori doesn’t seem to reasonably disclose: merge particular ones of the series of images of the scene to form a resultant image of the scene.
.
 Nonetheless in the same field of endeavor Weiming discloses an image processing device as Omori (see Weiming fig. 10). Weiming further discloses merge particular ones of the series of images of the scene to form a resultant image of the scene (see  840 fig. 8 and ¶¶0058 -0059, This can indicate that the best focused regions of images 4, 5, and 6 would generate a well-focused image if selectively combined).
 

to modify Omori before the effective filling date of the claimed invention by the teachings of  Weiming  since this would allow to generate a well-focused image (see ¶0058).

Omari as modified by Weiming (combination) doesn’t seem to explicitly disclose disable autofocus corresponding to at least one of the first image, the second image or the third image.

Nonetheless in the same field of endeavor   Ebisu discloses an image processing device as the combination (see fig. 4). Ebisu further discloses disable autofocus corresponding to at least one of the first image, the second image or the third image (see ¶¶0047-0048, ¶0071, in the case where the moving speed equal to or more than the threshold V is acquired, video calling terminal 105, see fig. 4, according to the present exemplary embodiment controls autofocus controlling unit 401 to disable the autofocus controlling process in step S903).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention to modify the combination by the teachings of Ebisu  for example by  reconfiguring the device of the combination since this would allow to avoid capturing a blurred image (see ¶0051) or enhance usability.


Omari as modified by Weiming and Ebisu (combination) discloses presentation of, via the display screen, at least one of the first image, the second image, or the third image (see Omari ¶ 0054, an image photographed by the image capturing unit 101 is displayed on the image display 

 Nonetheless in the same field of endeavor Oikawa discloses an image processing device as the combination (see Oikawa fig. 1) Oikawa further discloses a processor circuitry  to cause a sequential presentation, via the display screen, particular ones of the series of images  in order from a closest focal point to a furthest focal point (see fig. 13 A. and ¶¶0081-0083, in the image pickup apparatus according to the present invention, in the confirmation image display immediately after photographing).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Oikawa since this would allow a control unit to displays the photographed image where plural distances in the photographed image are focused, thus enhancing a usability of the combination’s device.


 Re Claim 51,  Omori as modified further discloses wherein the processor circuitry is to form the resultant image of the scene based on at least the different focus points (see Weiming ¶¶0058 -0059, This can indicate that the best focused regions of images 4, 5, and 6 would generate a well focused image if selectively combined). 

Re Claim 52,  Omari as modified further discloses , wherein a first one of the different focus points is closer to the camera than a second one of the different focus points, and the second one of the different focus points is closer to the camera than a third one of the different focus points (see for example Weiming , fig. 5, the order depicts distance or see Omari fig. 17). 

Re Claim 53, Claim 53 a program implicit to a function of claim 50, thus analyzed and rejected by the same reasoning.

Re Claim 54, Omari as modified further discloses, wherein the instructions, when executed, cause the camera to save the resultant image (see Weiming 1025, 1041 fig. 10, [the buffer in 1025 of the system memory as depicted in fig. 10]). 

Re Claim 55, Omari as modified further discloses, wherein the instructions, when executed, cause the camera to capture the series of images of the scene at a particular frame rate (see for example ¶0074, whose images are captured is a moving object, [a moving image is captured at a particular frame rate, the claim language is broader enough to encompass any frame rate]). 


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Lin (US. 2009/0310952) discloses: In an exemplary embodiment of the invention, the control unit 106 may disable the anti-shake enable signal 110 when the auto-focus enable signal 102 is disabled or after the auto-focus enable signal 102 is disabled. In¶0018.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698